     Case 1:03-md-01570-GBD-SN Document 6601 Filed 01/22/21 Page 1 of 27




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                           1/22/2021


In re:

         TERRORIST ATTACKS ON                                             03-MDL-01570 (GBD)(SN)
         SEPTEMBER 11, 2001
                                                                              REPORT &
                                                                           RECOMMENDATION

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge.

TO THE HONORABLE GEORGE B. DANIELS:

This document relates to:

         Estate of John P. O’Neill, Sr. v. Al Baraka Investment and Development Corporation et
         al., No. 04-CV-1923 (GBD)(SN)

         On March 10, 2004, the estates of John P. O’Neill, Sr., Dorothy O’Neill, and John F.

O’Neill, and individuals John P. O’Neill, Jr., Christine O’Neill, and Carol O’Neill (together

“Plaintiffs” or the “O’Neill Plaintiffs”) filed a class action complaint against the International

Islamic Relief Organization (“IIRO”), the Muslim World League (“MWL”), the World

Assembly of Muslim Youth (“WAMY”), Yassin Kadi (“Kadi”), and Dubai Islamic Bank

(“DIB”) (together, “Defendants” or the “O’Neill Defendants”), among others, stemming from the

terrorist attacks of September 11, 2001 (the “9/11 Attacks”). Plaintiffs seek to certify a class (the

“Proposed Class”) composed of all victims of the 9/11 Attacks or their estates that do not have a

pending case in the Multidistrict Litigation captioned In re Terrorist Attacks on September 11,

2001 (the “MDL”) against each of the O’Neill Defendants. 1 See ECF No. 5675. 2 Defendants

1
  Plaintiffs also move for class certification against the defendants who have defaulted, including, among
others, Rabita Trust, the Al Haramain Islamic Foundation, Inc., the Benevolence International
Foundation, and various al Qaeda leaders, including the hijackers of the 9/11 Attacks.
2
  ECF citations are to the MDL docket unless indicated otherwise.
     Case 1:03-md-01570-GBD-SN Document 6601 Filed 01/22/21 Page 2 of 27




oppose the motion. See ECF No. 6030 (“Defs. Opp.”). On October 29, 2020, the Hon. George B.

Daniels referred Plaintiffs’ motion to me for a report and recommendation. For the reasons

below, I recommend the Court DENY the motion for class certification.

                                         BACKGROUND

I.     Relief Following the 9/11 Attacks

       A.      MDL Litigation

       In 2003, the Judicial Panel on Multidistrict Litigation consolidated and transferred to the

Southern District of New York, for pretrial proceedings, all lawsuits against “an array of

defendants who allegedly promoted, financed, sponsored, or otherwise supported the acts of

terrorists that led to the deaths and injuries arising from the September 11, 2001 attacks on the

United States.” ECF No. 1. Since that time, thousands of named plaintiffs across more than 300

complaints have brought suit as part of this MDL against scores of defendants. See ECF No.

6031 (“Cottreau Decl.”), ¶ 7. The numerous complaints comprising this MDL litigation plead

primary and concerted theories of liability for violation of international, federal and state law.

For nearly 20 years, this Court has managed initial motion practice, document discovery, fact

and expert witness depositions, third-party discovery, default proceedings, and the allocation of

damages awards, among other proceedings.

       The plaintiffs who have elected to bring claims through this MDL (the “MDL Plaintiffs”)

have chosen to sue various defendants. For instance, some MDL Plaintiffs currently maintain

suits against the Islamic Republic of Iran, the Kingdom of Saudi Arabia, and Sudan. Some MDL

Plaintiffs are also actively engaged in litigation against individuals, nonprofit organizations, and

commercial entities. Many MDL Plaintiffs have decided to pursue claims related to the 9/11

Attacks by suing some, but not all of the O’Neill Defendants. See Cottreau Decl., ¶ 10. Other



                                                  2
     Case 1:03-md-01570-GBD-SN Document 6601 Filed 01/22/21 Page 3 of 27




MDL Plaintiffs have chosen to pursue judgments against sovereign defendants, such as Iran or

Saudi Arabia, while declining to pursue claims against any of the O’Neill Defendants. See Defs.

Opp. at 10 (noting plaintiffs who have sued Iran but not the O’Neill Defendants and noting

plaintiffs who will voluntarily dismiss claims against the O’Neill Defendants).

        To date, the Court has dismissed numerous defendants from MDL cases for lack of

personal jurisdiction and has also dismissed claims brought under the Anti-Terrorism Act

(“ATA”), 18 U.S.C. § 2333; the Alien Tort Statute, 28 U.S.C. § 1350; the Torture Victim

Protection Act, 28 U.S.C. § 1350 note (a)(1); the Racketeer Influenced and Corrupt

Organizations Act (“RICO”), 18 U.S.C. § 1962; and state law. See, e.g., In Terrorist Attacks on

Sept. 11, 2001, 740 F. Supp. 2d 494, 505 & 514–15 (S.D.N.Y. 2010). Suits against a number of

individual and sovereign defendants remain active in various stages of pretrial proceedings.

        B.      Victims’ Funds

        In addition to, or separate from, litigation, many eligible individuals have also submitted

claims for compensation through programs enacted by Congress to provide monetary relief to

victims of the 9/11 Attacks. Under the relevant statutory scheme, a personal representative of a

deceased individual may submit an administrative claim to a Special Master for payment through

the Victims’ Compensation Fund (the “VCF”). See Air Transp. Safety & System Stabilization

Act (“Transp. Act”) § 405(a)(1) Pub. L. No. 107-42-115 Stat. 230 (2001) (codified as amended

at 49 U.S.C. § 40101 note); 28 C.F.R. § 104.4(b)(1). The submission of a VCF claim “waives the

right to file a civil action” for damages “sustained as a result of the terrorist-related aircraft

crashes of September 11, 2001,” except “to recover collateral source obligations” or against a

“knowing participant in any conspiracy to hijack any aircraft or commit any terrorist act.”

Transp. Act § 405(c)(3)(C)(i). The VCF has paid nearly $6 billion to claimants for relief related



                                                    3
      Case 1:03-md-01570-GBD-SN Document 6601 Filed 01/22/21 Page 4 of 27




to the 9/11 Attacks. Cottreau Decl., Ex. B at 12. The O’Neill Plaintiffs submitted a successful

claim in 2003 on behalf of the Estate of John P. O’Neill, Sr. and received a payment from the

VCF. Defs. Opp. at 11.

        Additionally, the Justice for United States Victims of State-Sponsored Terrorism Act, 34

U.S.C. § 20144 (2015), established the United States Victims of State Sponsored Terrorism Fund

(the “VSST”) to provide compensation to eligible claimants who hold judgments against state

sponsors of terrorism arising from acts of international terrorism. Cottreau Decl., Ex. A. The

VSST has paid more than $2.1 billion to claimants for relief related to the 9/11 Attacks. Id. at 2.

II.     Plaintiffs’ First Consolidated Complaint

        The O’Neill Plaintiffs brought suit on March 10, 2004, and later filed a First

Consolidated Complaint, the current operative complaint in this action (the “FCC”). See

generally ECF No. 1570. The O’Neill Plaintiffs are the estate and surviving family members of

John P. O’Neill Sr., who died on September 11, 2001, in the North Tower of the World Trade

Center in New York. See ECF No. 5756 (“Affidavit of Christine I. O’Neill”), ¶¶ 2, 3, 7, 8, 11.

Each O’Neill Plaintiff is or was a U.S. national. Defs. Opp. at 6. The O’Neill Plaintiffs are six of

approximately 2,649 plaintiffs who have brought suit against the entire group of the O’Neill

Defendants. Approximately 3,561 plaintiffs have separately elected to sue some, but not all, of

the O’Neill Defendants. Cottreau Decl. ¶¶ 9–10.

        In short, the O’Neill Plaintiffs claim that the Defendants conspired with and provided

material support to Osama bin Laden, al Qaeda, the Taliban, and others who perpetrated the 9/11

Attacks, which caused injury and death to thousands of individuals. Plaintiffs seek damages

under the Torture Victim Protection Act, the Alien Tort Claims Act, RICO, the Anti-Terrorism

Act, the Foreign Sovereign Immunities Act, 28 U.S.C. § 1606; and several common law tort



                                                 4
       Case 1:03-md-01570-GBD-SN Document 6601 Filed 01/22/21 Page 5 of 27




theories. The common law tort theories include claims under the laws of unspecified states for

negligence, negligent and/or intentional infliction of emotional distress, wrongful death, and

survival. See FCC at 52–58.

         Several of the O’Neill Defendants moved to dismiss, and this Court resolved those

motions between 2005 and 2010. See In re Terrorist Attacks on Sept. 11, 2001, 718 F. Supp. 2d

456, 490, 495 (S.D.N.Y. 2010); In re Terrorist Attacks on Sept. 11, 2001, 392 F. Supp. 2d 539,

575 (S.D.N.Y. 2005). The Court dismissed claims under the Alien Tort Statute, Torture Victim

Prevention Act, RICO, and common-law negligence. The Court also dismissed defendant Kadi

for lack of personal jurisdiction, and granted in part and denied in part WAMY’s motion to

dismiss for failure to state a claim. See In re Terrorist Attacks on Sept. 11, 2001, 740 F. Supp. 2d

494, 508, 515–16, 524 (2010); In re Terrorist Attacks on Sept. 11, 2001, 714 F.3d 659, 682 (2d

Cir. 2013) (vacating and remanding for jurisdictional discovery as to Kadi).

III.     The Proposed Class and Class Representatives

         Plaintiffs move under Rule 23(a) and 23(b)(3) to certify a class according to a modified

version of the class definition set forth in the FCC. See ECF No. 5676 (“Pls. Br.”) at 6–7, 12.

The Proposed Class would consist of the legal representatives of decedents, and those decedents’

spouses, children, parents, or siblings, who died in the four separate, but coordinated terrorist

attacks on September 11, 2001, at the World Trade Center in New York, the Pentagon in

Virginia, and near Shanksville, Pennsylvania. The Proposed Class definition carves out two

groups from the class: (1) individuals “identified as or otherwise shown to have perpetrated,

aided and abetted, conspired in regard to, or otherwise supported” the 9/11 Attacks; and (2)

individuals or their legal representatives who, as of January 15, 2020, already have cases pending




                                                  5
     Case 1:03-md-01570-GBD-SN Document 6601 Filed 01/22/21 Page 6 of 27




in the Multidistrict Litigation against all of the O’Neill Defendants. 3 The Proposed Class

Representatives are the estate and surviving mother, father, wife, and children of John P.

O’Neill, Sr.

         Defendants oppose the motion for class certification on several grounds. Specifically,

Defendants argue that: (1) common questions do not predominate; (2) a class action is not a

superior procedure to manage the case’s claims, especially when compared to the MDL; and (3)

the proposed named plaintiffs are neither typical nor adequate representatives of the Proposed

Class.

                                             DISCUSSION

I.       Legal Standard for Class Certification

         Under Rule 23(a), one or more members of a class may sue or be sued as representative

parties on behalf of all members only if: (1) the class is so numerous that joinder of all members

is impracticable; (2) there are questions of law or fact common to the class; (3) the claims or

defenses of the representative parties are typical of the claims or defenses of the class; and

(4) the representative parties will fairly and adequately protect the interests of the class. Fed. R.

Civ. P. 23. In addition, courts in the Second Circuit often require that the class be

“ascertainable.” Brecher v. Republic of Argentina, 806 F.3d 22, 24 (2d Cir. 2015) (“Like our

sister Circuits, we have recognized an ‘implied requirement of ascertainability’ in Rule 23 of the

Federal Rules of Civil Procedure.” (citations omitted)). Furthermore, the class “must . . . be

defined in such a way that anyone within it would have standing.” Denney v. Deutsche Bank

AG, 443 F.3d 253, 264 (2d Cir. 2006).




3
 But includes the following named plaintiffs: the Estate of John P. O’Neill, Sr., the Estate of John F.
O’Neill, the Estate of Dorothy A. O’Neill, John P. O’Neill, Jr., Carol A. O’Neill, and Christine I. O’Neill.

                                                     6
      Case 1:03-md-01570-GBD-SN Document 6601 Filed 01/22/21 Page 7 of 27




        In addition to satisfying the prerequisites of Rule 23(a), the plaintiff must qualify the

proposed class under one of three categories under Rule 23(b). Fed. R. Civ. P. 23(b). Under Rule

23(b)(3), a plaintiff must establish (1) predominance—“that the questions of law or fact common

to class members predominate over any questions affecting only individual members”; and (2)

superiority—“that a class action is superior to other available methods for fairly and efficiently

adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3); see also Johnson v. Nextel Commc’ns

Inc., 780 F.3d 128, 137 (2d Cir. 2015).

        Rule 23 is more than a “mere pleading standard.” Wal-Mart Stores, Inc. v. Dukes, 564

U.S. 338, 350 (2011). To prevail on a motion for class certification, a movant must establish

each of Rule 23’s requirements by a “preponderance of the evidence.” Teamsters Local 445

Freight Div. Pension Fund v. Bombardier Inc., 546 F.3d 196, 202 (2d Cir. 2008). Trial courts are

afforded substantial discretion in determining whether to grant class certification because the

district court is often in the best position to assess the propriety of the class and has the ability to

alter or modify the class, create subclasses, and decertify the class if and when warranted. See

Kaplan v. S.A.C. Capital Advisors, L.P., 311 F.R.D. 373, 378 (S.D.N.Y. 2015).

II.     Ascertainability

        The touchstone of the implied requirement of ascertainability is whether the class is

“sufficiently definite so that it is administratively feasible for the court to determine whether a

particular individual is a member.” Brecher, 806 F.3d at 24 (quoting 7A Wright & Miller,

Federal Practice and Procedure § 1760 (3d ed. 1998)). “A class is ascertainable when defined by

objective criteria that are administratively feasible and when identifying its members would not

require a mini-hearing on the merits of each case.” Id. at 24–25 (quoting Charron v. Pinnacle

Grp. N.Y. LLC, 269 F.R.D. 221, 229 (S.D.N.Y. 2010)). Ascertainability imposes a “modest



                                                    7
       Case 1:03-md-01570-GBD-SN Document 6601 Filed 01/22/21 Page 8 of 27




threshold requirement” that asks only “whether a proposed class is defined using objective

criteria that establish a membership with definite boundaries.” In re Petrobras Sec., 862 F.3d

250, 269 (2d Cir. 2017). It “will only preclude certification if a proposed class definition is

indeterminate in some fundamental way.” Id.

         Here, the individuals who died as a result of the 9/11 Attacks form an identifiable class

based on reference to objective criteria. The Proposed Class includes persons (or their estates)

whose deaths were caused by a specific, time-bound set of events in definite locations. The

Proposed Class’s carve-out based on existing litigation efforts against the O’Neill Defendants

can be verified by cross-reference to the lists of plaintiffs in other MDL cases. The identity of all

prospective class members is therefore sufficiently definite. Finding that the class is

ascertainable, I proceed to analyze whether class certification is appropriate under the

requirements imposed by Rule 23.

III.     Rule 23(b)

         Plaintiffs move for class certification under Rule 23(b)(3). A class action is maintainable

under Rule 23(b)(3) when the court finds that questions of law or fact common to the members

of the class predominate over any questions affecting only individual members and that a class

action is superior to other available methods for the fair and efficient adjudication of the

controversy. Fed. R. Civ. P. 23(b)(3).

         A.     Predominance

         Plaintiffs must show predominance by demonstrating that “the issues that are subject to

generalized proof, and are thus applicable to the class as a whole, predominate over those issues

subject to individualized proof.” Moskowitz v. La Suisse, Societe D'Assurances sur la Vie, 282

F.R.D. 54, 62 (S.D.N.Y. 2012) (citing Amchem Products, Inc. v. Windsor, 521 U.S. 591, 623



                                                  8
     Case 1:03-md-01570-GBD-SN Document 6601 Filed 01/22/21 Page 9 of 27




(1997)). The distinction between “individual” and “common” issues is central to the analysis. An

individual question or issue is one where “‘members of a proposed class will need to present

evidence that varies from member to member,’ while a common question is one where ‘the same

evidence will suffice for each member to make a prima facie showing or the issue is susceptible

to generalized class-wide proof.’” In re Petrobras Sec., 862 F.3d at 270 (quoting Tyson Foods,

Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1045 (2016) (alteration omitted)). Predominance is not

satisfied simply upon a showing that the class claims are rooted in common harm suffered by

potential plaintiffs. Id. (citing Amchem Prods., 521 U.S. at 623–24). Instead, the inquiry

examines “whether the common, aggregation-enabling, issues in the case are more prevalent or

important than the non-common, aggregation-defeating, individual issues.” Id. (citing Tyson

Foods, 136 S. Ct. at 1045).

       In balancing common versus individual questions, courts “assess (1) the elements of the

claims and defenses to be litigated, and (2) whether generalized evidence could be offered to

prove those elements on a class-wide basis or whether individualized proof will be needed to

establish each class member’s entitlement to relief.” In re LIBOR-Based Fin. Instruments

Antitrust Litig., 299 F. Supp. 3d 430, 462 (S.D.N.Y. 2018) (hereinafter “In re LIBOR”) (internal

quotation marks omitted). Where individualized questions permeate the litigation, significant

dissimilarities among putative class members’ claims make use of the class action device

inefficient or unfair, and class certification is not proper. In re Petrobras Sec., 862 F.3d at 270;

see also 7AA Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1778, at

141 (3d ed. 2005) (“[W]hen individual rather than common issues predominate, the economy

and efficiency of class-action treatment are lost and . . . the risk of confusion is magnified.”

(footnote omitted)). “This analysis is ‘more qualitative than quantitative,’ and must account for



                                                   9
    Case 1:03-md-01570-GBD-SN Document 6601 Filed 01/22/21 Page 10 of 27




‘the nature and significance of the material common and individual issues in the case.’” In re

LIBOR, 299 F. Supp. 3d at 462 (quoting In re Petrobras, 862 F.3d at 271 (alterations and

citations omitted)).

       In mass tort cases based on discrete accidents or disasters, Rule 23(b)(3) certification is

typically granted where plaintiffs demonstrate a cohesiveness of the class based on a “shared

experience that is confined in time and place and produces similar effects.” Presbyterian Church

of Sudan v. Talisman Energy, Inc., 226 F.R.D. 456, 477 (S.D.N.Y. 2005). Certification is proper

where common facts not only generate the claims of the class members, but also allow causation

to be reasonably derived from those facts and applied to the class generally. See id.; see also In

re Methyl Tertiary Butyl Ether Prod. Liab. Litig., 241 F.R.D. 435, 442 (S.D.N.Y. 2007)

(hereinafter “In re MTBE”) (“[C]ourts will often certify classes involving claims arising out of a

mass accident (such as a plane crash or a building collapse) in which causation may be proven on

a class-wide basis. . .”.). In other words, when a jury can resolve questions of liability with a

single decision applicable to the whole class, and the only individual question left to resolve

relates to damages, class certification is typically warranted. See id. at 448.

       For their claims, Plaintiffs identify several questions on the issue of liability that are

appropriately answered by common proof, including—for example—whether and how

Defendants took specific actions to support al Qaeda and its individual operatives. In particular,

Plaintiffs rely on single-site mass accident cases to support the argument that certification is

appropriate here. Defendants argue that individual issues such as variations arising from statutes

of limitations and substantive law governing liability, standing, waiver, and damages overwhelm

any common issues.




                                                  10
    Case 1:03-md-01570-GBD-SN Document 6601 Filed 01/22/21 Page 11 of 27




       1. Choice of Law and State Law Statutes of Limitations

       Plaintiffs assert claims for negligence, intentional and/or negligent infliction of emotional

distress, survival, and wrongful death under unspecified state law(s). Where, as here, the motion

for class certification in an MDL proposes a single nationwide or multistate class based in part

on state law, the MDL forum court must undertake a choice-of-law analysis. See 3 Newberg on

Class Actions § 10:31 (5th ed. 2020). Therefore, the Court must determine “whether different

state laws will apply to different members of the class” by applying New York choice-of-law

principles. In re LIBOR, 299 F. Supp. 3d at 595. If certifying the Proposed Class would require

the application of the laws of different jurisdictions, the Court must consider whether variations

in state law introduce individual questions and, if so, the extent to which those individual

questions predominate. Id. The application of multiple states’ laws does not necessarily preclude

class certification, for example, when no material conflict exists between the applicable states’

laws. See Johnson, 780 F.3d at 140–41.

       Alternatively, where state law statutes of limitations differ among putative class

members, such differences may bar class certification if the determination of the applicable

statute of limitations for each class member would predominate over common issues. See Royal

Park Investments SA/NV v. U.S. Bank Nat’l Ass’n, 324 F. Supp. 3d 387, 399–400 (S.D.N.Y.

2018) (denying class certification in part on the ground that individualized statute of limitations

questions predominated). Similarly, courts also refrain from granting class certification where

“plaintiffs have offered no reliable means of collectively determining how many class members’

claims are time-barred.” Id. at 398–99 (citing McLaughlin v. Am. Tobacco Co., 522 F.3d 215,

233–34 (2d Cir. 2008)).




                                                 11
    Case 1:03-md-01570-GBD-SN Document 6601 Filed 01/22/21 Page 12 of 27




        Here, the Proposed Class consists of individuals (and estates) of an unknown number of

residences with claims based on three separate crash sites: outside Shanksville, PA; in Arlington

County, VA; and in New York, NY. For state law claims filed in federal court in New York,

courts apply the choice-of-law rules of New York. See Johnson, 780 F.3d at 141. “New York’s

borrowing statute, C.P.L.R. Section 202, requires the Court to apply the statute of limitations of

the ‘foreign jurisdiction where a nonresident’s cause of action accrued, if that limitations period

is shorter than New York’s.’” Royal Park Investments, 324 F. Supp. 3d at 399 (quoting Glob.

Fin. Corp. v. Triarc Corp., 93 N.Y.2d 525, 526 (N.Y. 1999)). Under the borrowing statute, an

“action accrues at the time and in the place of the injury,” and “when an alleged injury is purely

economic, the place of injury is usually where the plaintiff resides and sustains the economic

impact of the loss.” Glob. Fin. Corp., 93 N.Y.2d at 526, 529.

        Under this legal framework, therefore, the Court would need to determine, for each

Proposed Class member, the location where the claims accrued (i.e., the crash site or the state

where the harm occurred) and the corresponding statute of limitations for the relevant specific

state law claim. The non-New York plaintiffs’ claims must be timely under the shorter

limitations period of either New York or the state where the action accrued. This analysis

presents significant individual issues, in part because two of the potential jurisdictions have

statutes of limitations that could preclude recovery for each state law theory of recovery. 4 See


4
  Survival, wrongful death, negligence, and negligent and/or intentional infliction of emotional distress
claims governed by Virginia or Pennsylvania law are time-barred after two years. See Va. Code § 8.01-
243(A) (“[E]very action for personal injuries, whatever the theory of recovery . . . shall be brought within
two years after the cause of action accrues.”); 42 Pa. Stat. and Cons. Stat. Ann. § 5524 (West) (two year
statute of limitations for intentional infliction of emotional distress and negligence claims under
Pennsylvania law); Matharu v. Muir, A.3d 250, 263 (Pa. Super. Ct. 2014) (wrongful death claims and
survival claims must be commenced within two years after the death, subject to limited exceptions, under
Pennsylvania law). As Plaintiffs commenced this suit more than two years after the accrual of their
claims—whether measured by the date on which the tortious activity occurred or the date of the injury–
Defendants contend that many Proposed Class members’ claims are time-barred. Defs. Opp. at 16–17.

                                                     12
    Case 1:03-md-01570-GBD-SN Document 6601 Filed 01/22/21 Page 13 of 27




Royal Park Investments, 324 F. Supp. 3d at 399 (citing Royal Park Investments SA/NV v. HSBC

Bank USA, N.A., No. 14-CV-8175 (LGS), 2018 WL 679495, at *6 (S.D.N.Y. Feb. 1, 2018)).

Proposed class members would be required to offer individual proof of residence and, for

members whose claims may be barred by the relevant state law statute of limitations, any

evidence in favor of tolling. See Vincent v. Money Store, 915 F. Supp. 2d 553, 562 (S.D.N.Y.

2013) (under New York’s borrowing statute, “the Court must consider not just the accrual state’s

limitations period, but also that state’s tolling provisions” in order to determine whether claims

are time-barred).

       Plaintiffs offer no choice-of-law analysis in support of their contention that common

issues predominate, notwithstanding the potential variations in state law. Where plaintiffs of

numerous residences raise difficult choice of law questions, the plaintiffs’ failure either to

discuss or to suggest the manner in which these questions may be resolved counsels against class

certification. And, when taken in conjunction with the additional individualized issues outlined

below, I find that the choice-of-law issue defeats a finding of predominance under Rule 23(b)(3).

       3. ATA Standing

       Plaintiffs also bring a claim under the ATA, which confers standing only to nationals of

the United States or their estates, survivors, or heirs, for injuries to person, property, or business

by reason of international terrorism. See 18 U.S.C. § 2333(a); Averbach v. Cairo Amman Bank,

No. 19-CV-00004 (GHW), 2020 WL 1130733, at *2 (S.D.N.Y. Mar. 9, 2020) (“Nowhere in the

[ATA] does Congress provide remedies for non-nationals claiming damages for personal

injuries.”); see also O’Sullivan v. Deutsche Bank AG, No. 17-CV-8709 (LTS)(GWG), 2019 WL

1409446, at *4 (S.D.N.Y. Mar. 28, 2019) (noting that to state a claim for primary liability under

§ 2333(a), a plaintiff must plausibly allege: (1) an injury to a U.S. national, (2) an act of



                                                  13
    Case 1:03-md-01570-GBD-SN Document 6601 Filed 01/22/21 Page 14 of 27




international terrorism, and (3) causation). Defendants argue that Plaintiffs must offer

individualized proof of nationality in order to recover under the ATA. Plaintiffs respond

generally that common questions predominate and that Defendants failure to raise the issue of

ATA standing at the motion to dismiss stage shows the secondary nature of the issue.

       I find that, although proof of nationality for the purposes of standing under the ATA must

be established for each class member, this individualized inquiry does not predominate common

questions on liability. Nationality may be determined by reference to straightforward

documentary evidence and a subclass of non-nationals may be established under Rule 23 to

facilitate class-wide resolution of ATA claims, if necessary.

       4. Waiver Based on VCF Participation

       Defendants argue that the individualized question of participation in the VCF, which acts

as a waiver to certain types of claims based on the 9/11 Attacks, precludes certification. Under

the VCF scheme, successful claims for compensation waive an individual or estate’s right to file

a civil action for damages “sustained as a result of the terrorist-related aircraft crashes of

September 11, 2001,” except “to recover collateral source obligations” or against a “knowing

participant in any conspiracy to hijack any aircraft or commit any terrorist act.” Transp. Act §

405(c)(3)(C)(i). According to Defendants, this heightened liability standard imposed on civil

actions means that VCF participants and non-participants face different burdens in prosecuting

their claims. I find that even when taken in conjunction with other individualized issues, the

question of waiver does not present a significant individualized question that cannot be

addressed through, for example, the creation of subclasses. I do find, however, that the question

of waiver and the resulting standard of proof render the representative plaintiffs’ claims atypical

of the Proposed Class, as explained infra in Section III.C.



                                                  14
    Case 1:03-md-01570-GBD-SN Document 6601 Filed 01/22/21 Page 15 of 27




       5. Damages

       While a finding of individualized damages determinations alone cannot preclude

certification under Rule 23(b)(3), the fact that damages may have to be ascertained on an

individual basis is a factor that courts must consider in the predominance analysis. See In re

LIBOR, 299 F. Supp. 3d at 543; see also Roach v. T.L. Cannon Corp., 778 F.3d 401, 409 (2d

Cir. 2015) (holding that class certification does not require a finding that damages can be

measured on a class-wide basis). But a finding that damages present individualized questions,

without more, is not a sufficient basis upon which to deny class certification. In re LIBOR, 299

F. Supp. 3d at 595 (“[I]ndividualized damages determinations alone cannot preclude certification

under Rule 23(b)(3).”).

       Plaintiffs argue that two existing methods to award compensation for personal damages

in the MDL context demonstrate that the question of damages is not inherently, overwhelmingly

individualized, citing VCF and VSST payments to individual plaintiffs. Plaintiffs also argue that

even if individualized questions arise in the damages context, the class may be certified as to

liability questions only, with separate damages determinations occurring later. Defendants

respond that the unique nature of the proceedings pursuant to which VCF and VSST payments

are made renders those examples inapposite as models by which to determine individual

damages in this case, where Defendants contest liability and damages.

       I conclude that the question of damages is inherently highly individualized in this case

where both liability and damages are contested and there is no ready reference for calculating

either individual economic or non-economic losses. As Defendants note, both economic and non-

economic damages vary from individual to individual according to a number of factors,

including the deceased’s earnings capacity and the relationship between the putative class



                                                15
    Case 1:03-md-01570-GBD-SN Document 6601 Filed 01/22/21 Page 16 of 27




member and the deceased. Further complicating the possibility of a class-wide damages

assessment is the individualized question of offsets from collateral source compensation, where

permitted.

       On balance, I conclude that Plaintiffs have not substantially addressed the question of

varying state law issues—including a choice of law analysis—and that, when considered along

with the individualized nature of the eventual damages calculations, those individual

determinations overwhelm common questions. Given these several unknowns of the Proposed

Class membership, Defendants’ argument that aggregated individualized questions predominate

is persuasive. While there are undoubtedly significant common questions regarding liability,

class certification according to Rule 23(b)(3) is not appropriate where the Proposed Class

membership’s relationship to the individualized questions presented is simply unknown. Where a

number of Proposed Class members potentially have time-barred state law claims and require

individualized damages determinations, I find that class certification should be denied.

       B.      Superiority

       To determine whether a class action is superior to other methods of adjudication, courts

look to the following factors: (1) the interest of the class members in individually controlling the

prosecution or defense of separate actions; (2) the extent and nature of any litigation already

commenced by or against class members; (3) the desirability of concentrating the litigation of the

claims in a particular forum; and (4) difficulties likely to be encountered in the management of a

class action. See Fed. R. Civ. P. 23(b)(3). Superiority is established when “a class action would

achieve economies of time, effort, and expense, and promote . . . uniformity of decision as to

persons similarly situated, without sacrificing procedural fairness or bringing about other

undesirable results.” Amchem, 521 U.S. at 615 (citing Advisory Committee Note to Fed. R. Civ.



                                                 16
    Case 1:03-md-01570-GBD-SN Document 6601 Filed 01/22/21 Page 17 of 27




P. 23)). A court’s finding that individual issues predominate over common issues also “often

necessitates a finding that a class action is not a superior vehicle for resolving claims.” Royal

Park Investments, 324 F. Supp. 3d at 400.

       I find that Plaintiffs fail to meet their burden on the issue of superiority under Rule

23(b)(3). Approaching the inquiry by recognizing both the costs and benefits of the class device

when compared with the MDL device, certifying the Proposed Class would not improve case

management. This finding is due in large part to Plaintiffs’ proposal to limit the class to

individuals or their estates who do not have a case pending against each of the O’Neill

Defendants. Plaintiffs provide no persuasive justification or explanation for fashioning a class

subject to that carve-out. In the context of the Proposed Class, the conclusion that individual

issues predominate over common issues reinforces a finding that a class action lacks superiority

to management as an MDL composed of individual member cases.

       First, the interest of the Proposed Class members in individually controlling the

prosecution or defense of separate actions does not weigh in favor of class certification where, as

here, many separate actions have been consolidated for proceedings as part of the MDL, and the

Proposed Class members have taken no part in prosecuting claims against all of the O’Neill

Defendants. If anything, the fact that some Proposed Class members have elected to pursue

remedies against other MDL defendants, but not the O’Neill Defendants, weighs against

certifying a class, because doing so would interfere with the individual control demonstrated to

date in how victims of the 9/11 Attacks and their families have chosen to participate in this

litigation over the past 16 years. But more importantly, Plaintiffs do not effectively highlight

specific deficiencies of proceeding as individual cases under the MDL that this class action

would cure. To the extent that class treatment might have achieved efficiencies from



                                                 17
    Case 1:03-md-01570-GBD-SN Document 6601 Filed 01/22/21 Page 18 of 27




consolidating pretrial proceedings in a single forum, the MDL has accomplished those

efficiencies. Indeed, the Court had managed the adjudication of Plaintiffs’ class allegations for

16 years before Plaintiffs filed their motion for class certification, providing adequate time to

demonstrate how the MDL mechanism has effectively facilitated this litigation.

       Moreover, Plaintiffs have not established that the traditional benefits of a class action

provide grounds for certifying the class. For example, Plaintiffs do not describe a reliable and

administratively feasible way to discover and communicate with all members of the class where

notice to each affected individual’s estate may be difficult to achieve. Of course, when actual

notice to all members of the class is not possible, courts often authorize alternative means of

providing notice, such as through third parties, paid advertising, or posting in other places or

media frequented by class members. These alternative notice processes normally associated with

class action litigation provide little marginal benefit in the context of this MDL, however. This

MDL commenced in the wake of an internationally historic event. The ensuing proceedings have

been ongoing for nearly 20 years, involving thousands of plaintiffs represented by numerous law

firms. There is no doubt that the affected estates of the Proposed Class are aware of the tragic

occasion that forms the underlying basis for the O’Neill lawsuit and related MDL lawsuits. There

is similarly very little question whether members of the Proposed Class are aware of this MDL.

In fact, as Plaintiffs note, many Proposed Class members have claims pending against other

MDL defendants, and some Proposed Class members have claims pending against some, but not

all, of the O’Neill Defendants. Plaintiffs offer an estimate of “thousands” of Proposed Class

members who are not part of the MDL litigation at all, but do not provide any analysis as to how

those excluded plaintiffs would be better served by a class action than by the MDL, except to

argue that they are better off included as opposed to excluded from this litigation. See ECF No.



                                                 18
    Case 1:03-md-01570-GBD-SN Document 6601 Filed 01/22/21 Page 19 of 27




6065 at 14. Given the unusual historical significance of the case’s underlying events and the

substantial publicity of the ensuing litigation efforts, which have reached thousands of plaintiffs,

the argument that the Proposed Class members will necessarily be excluded from this relief

through litigation absent class certification is not compelling. Relatedly, Plaintiffs make no

persuasive argument as to why it is appropriate to certify a class of plaintiffs who, against this

backdrop, have chosen not to participate in the MDL litigation against all of the O’Neill

Defendants specifically.

        There is also no evidence that individual bar to recovery is so high that a class action

must be maintained in order to provide the Proposed Class members viable routes to recovery.

While such a showing is not required to support class certification, the “most compelling

rationale for finding superiority in a class action [is] the existence of a negative value suit,” i.e., a

suit comprised of claims in which the costs of enforcement in an individual action would exceed

the expected individual recovery. In re MTBE, 209 F.R.D. at 350. The fact of the MDL by its

terms tends to show that class certification is unnecessary to support individual cases: so many

individual cases have been filed relating to the claims at issue that pretrial consolidation was

necessary to create efficient judicial oversight. Plaintiffs fail to demonstrate why the unknown

number of Proposed Class members who have chosen not to participate in this MDL at all could

not have proceeded as the thousands of other individual plaintiffs have: by joining suits where

lawyers retained on contingency arrangements brought separate actions supervised as MDL

member cases. Even if class certification may be appropriate for other groups of litigants

proceeding as part of the MDL, Plaintiffs have not carried their burden at this stage to

demonstrate how the Proposed Class satisfies the superiority requirement of Rule 23(b)(3).




                                                   19
      Case 1:03-md-01570-GBD-SN Document 6601 Filed 01/22/21 Page 20 of 27




        This finding is reinforced by the conclusion that individual questions abound. Defendants

argue that Plaintiffs would need to designate subclasses for (1) crash sites and/or residence (for

state-law claims); (2) nationality (for ATA claims); and (3) waiver (for participation in VCF).

Moreover, as Defendants note, Proposed Class members may belong to potential subclasses in

different combinations. That potentially several liability sub-classes could be required solely to

manage the litigation as to the Proposed Class members means that class certification could

make these claims even more burdensome for the Court to manage. And Plaintiffs offer no

counterproposal for designing subclasses that would effectively group class members based on

shared questions.

        Additionally, certifying a class will introduce preventable delays into the proceedings.

For example, for those thousands of plaintiffs who are represented by counsel and have already

brought claims in the MDL, though not against all of the O’Neill Defendants, there would

presumably be a substantial opt-out initiative, which would be complex and burdensome to

supervise. For those current MDL Plaintiffs who did not opt out, they would find themselves

with two sets of lawyers – and two contingency arrangements – that might create litigation

strategy conflicts that would be difficult to resolve without raising serious ethical concerns.

        While there may be efficiencies and other benefits gained from certifying a class action

within the context of an MDL, this Proposed Class does not achieve those advantages and is not

a superior litigation management method. I therefore find that the Proposed Class fails to meet

the superiority requirement of Rule 23(b)(3).

IV.     Rule 23(a)

        While I find the Court would act within its discretion to deny the motion for class

certification based on the Proposed Class’s failure to comport with the requirements of Rule



                                                 20
    Case 1:03-md-01570-GBD-SN Document 6601 Filed 01/22/21 Page 21 of 27




23(b)(3), I also analyze the Proposed Class in light of Rule 23(a)’s requirements for purposes of

this Report and Recommendation. I conclude that Plaintiffs fail to meet all of Rule 23(a)’s

requirements and the motion class certification should also be denied on that basis.

       A.      Numerosity

       Rule 23(a) requires that “the class is so numerous that joinder of all members is

impracticable.” Fed. R. Civ. P. 23(a)(1). Courts in this Circuit presume the numerosity

requirement is satisfied “once plaintiffs number 40.” Taylor v. Zucker, No. 14–CV–05317 (CM),

2015 WL 4560739, at *7 (S.D.N.Y. July 27, 2015). Yet “the numerosity requirement is not

strictly mathematical but must take into account the context of the particular case.” Pa. Pub. Sch.

Emps. Ret. Sys. v. Morgan Stanley & Co., 772 F.3d 111, 120 (2d Cir. 2014); accord Deen v.

New Sch. Univ., No. 05-CV-7174 (KMW), 2008 WL 331366, at *3 (S.D.N.Y. Feb. 4, 2008)

(finding numerosity lacking for class of 110 members because plaintiffs failed to show that

joinder of the proposed class into a consolidated action would be difficult or less efficient than

class certification). Here, the Proposed Class, composed of potentially thousands of family

members or estates of victims of the 9/11 Attacks, is substantial. Plaintiffs assert—and

Defendants do not dispute—that the Proposed Class encompasses approximately 5,130

individuals and estates that are not currently plaintiffs against any of the O’Neill Defendants in

the Multidistrict Litigation. See ECF No. 5754 (“Goldman Aff.”), ¶¶ 3, 8–11. Although the

Proposed Class is sizable, Plaintiffs have not demonstrated that joinder is impracticable in the

context of this MDL, where the Court has established streamlined procedures for adding large

numbers of new plaintiffs to individual cases. I find therefore that the Proposed Class does not

meet the numerosity requirement.




                                                 21
    Case 1:03-md-01570-GBD-SN Document 6601 Filed 01/22/21 Page 22 of 27




       B.      Commonality

       Commonality requires that common issues of fact or law affect all class members. Fed.

R. Civ. P. 23(a)(2). A “question[ ] of law or fact [is] common to the class . . . if the question is

‘capable of classwide resolution—which means that its truth or falsity will resolve an issue that

is central to the validity of each one of the claims in one stroke.’” Johnson, 780 F.3d at 137

(quoting Wal-Mart, 564 U.S. at 350). This may be so “if plaintiffs demonstrate that the class

members have suffered the same injury.” Id. at 137 (quotation marks omitted). There is no

requirement that the claims for relief be identical, but rather that there be “issues whose

resolution will affect all or a significant number of the putative class members.” Id.

       Plaintiffs argue that the Proposed Class meets the commonality requirement because all

members suffered death or death of a family member based on Defendants’ support for al Qaeda

and the hijackers. Plaintiffs claim that liability determinations as to each of the Defendants

would apply “identically to all [c]lass [m]embers.” Pls. Br. at 12. Defendants do not explicitly

argue that the Proposed Class fails to meet the commonality requirement. I find the Proposed

Class satisfies the commonality requirement for the reasons Plaintiffs outline. While there are

some elements of the liability inquiry that may differ among individual class members (as noted

above), there are undoubtedly common factual and legal issues that will affect the liability

determination for all members of the class. The nature of the Defendants’ relationships with and

role in supporting al Qaeda and the hijackers are issues that apply broadly in the same manner to

all Proposed Class members and present common claims for purposes of the class certification

analysis. See Johnson, 780 F.3d at 137 (“The claims for relief need not be identical for them to

be common; rather, Rule 23(a)(2) simply requires that there be issues whose resolution will

affect all or a significant number of the putative class members.”). Because Rule 23(a)’s



                                                  22
    Case 1:03-md-01570-GBD-SN Document 6601 Filed 01/22/21 Page 23 of 27




commonality requirement poses a “low hurdle” to certification, Dodona I, LLC v. Goldman,

Sachs & Co., 296 F.R.D. 261, 267 (S.D.N.Y. 2014), and is less “demanding” than Rule

23(b)(3)’s predominance requirement, Johnson, 780 F.3d at 138, I find it is satisfied here.

        C.     Typicality and Adequacy

       “To establish typicality under Rule 23(a)(3), the party seeking certification must show

that ‘each class member’s claim arises from the same course of events and each class member

makes similar legal arguments to prove the defendant’s liability.’” In re LIBOR, 299 F. Supp. 3d

at 460 (quoting In re Flag Telecom Holdings, Ltd. Sec. Litig., 574 F.3d 29, 35 (2d Cir. 2009)).

“Typicality requires that ‘the disputed issue[s] of law or fact occupy essentially the same degree

of centrality to the named plaintiff’s claim as to that of other members of the proposed

class.’” Id. (quoting Mazzei v. Money Store, 829 F.3d 260, 272 (2d Cir. 2016)). The

representative parties must also fairly and adequately protect the interests of the class. Fed. R.

Civ. P. 23(a)(4). This “adequacy” requirement overlaps in part with the requirements of

commonality and typicality, but “also raises concerns about the competency of class counsel and

conflicts of interest.” Wal-Mart, 564 U.S. at 349 n.5.

       A plaintiff’s unique defense may, however, preclude a finding of typicality or adequacy.

Gordon v. Sonar Capital Mgmt. LLC, 92 F. Supp. 3d 193, 201 (S.D.N.Y. 2015). In order to

defeat a finding of typicality, a defendant need not show “that [a] unique defense will prevail,

only that it is meritorious enough to require the plaintiff to devote considerable time to rebut the

unique defense.” In re LIBOR, 299 F. Supp. 3d at 461 (internal quotation marks omitted).

However, “[n]ot every conflict among subgroups of a class will prevent class certification—the

conflict must be fundamental to violate Rule 23(a)(4).” In re Literary Works in Elec. Databases

Copyright Litig., 654 F.3d 242, 249 (2d Cir. 2011) (internal quotation marks omitted). Where



                                                 23
    Case 1:03-md-01570-GBD-SN Document 6601 Filed 01/22/21 Page 24 of 27




conflict does exist, the Court may rectify it by dividing the class into separate “homogeneous

subclasses . . . with separate representation to eliminate conflicting interests of counsel.” Id. at

249–50 (quoting Ortiz v. Fibreboard Corp., 527 U.S. 815, 856 (1999)); see also Fed. R. Civ. P.

23(c)(5) (“When appropriate, a class may be divided into subclasses that are each treated as a

class under this rule.”).

        Plaintiffs argue that the Proposed Class representatives’ claims and the Class Members’

claims both arise from the Defendants’ provision of material support to al Qaeda in furtherance

of the 9/11 Attacks and form the same legal causes of action alleged in the underlying pleadings.

Plaintiffs also claim that the Defendants’ previously asserted defenses applied equally to the

class members and the Plaintiffs, and so the existence of unique defenses does not preclude a

typicality finding here. Defendants make similar arguments for lack of typicality to those made

regarding predominance under Rule 23(b)(3), namely that the application of state law, as well as

Plaintiffs’ nationality and their participation in the VCF, potentially differ from that of at least

some Proposed Class members.

        I find that Plaintiffs’ state law tort claims are not necessarily typical of the Proposed

Class and that the existence of unique defenses counsels against certification. The Plaintiffs’

state-law claims accrued in New York and may be timely, whereas Proposed Class members’

claims that accrued elsewhere, including in Virginia or Pennsylvania, may not be. Thus, the

named Plaintiffs’ incentives to litigate whether the relevant state law claims are tolled differs

from those of some of the absent class members. Because the issue would be outcome

determinative as to class members whose state law claims would be time-barred, the issue is

substantial.




                                                  24
      Case 1:03-md-01570-GBD-SN Document 6601 Filed 01/22/21 Page 25 of 27




        Furthermore, the O’Neill Plaintiffs submitted a claim on behalf of the estate of decedent

John P. O’Neill, Sr. The named plaintiffs’ participation in the VCF waives claims relating to the

9/11 Attacks except those “to recover collateral source obligations” or against a “knowing

participant in any conspiracy to hijack any aircraft or commit any terrorist act.” Transp. Act

§ 405(c)(3)(C)(i). Defendants argue that therefore, the named Plaintiffs’ interest in proving

liability lies in satisfying the higher standard of proving the O’Neill Defendants engaged in a

knowing conspiracy to commit the 9/11 Attacks, whereas other class members may not need to

meet this higher standard to prove liability under other theories of recovery. While it is not

inevitable that the effort of proving the more demanding waiver standard will be to the detriment

of establishing liability according to a different, lower standard, I find that the discrepancy

between the possible claims available to waiver and non-waiver plaintiffs is significant. Whereas

waiver plaintiffs will need to focus solely on meeting a high standard, non-waiver plaintiffs may

wish to press different litigation strategies or pursue different claims more vigorously in order to

obtain relief.

        I agree that class counsel is generally experienced and qualified, as well as specifically

well-suited to represent the Proposed Class based on its extensive involvement in this MDL. But

because Plaintiffs are neither typical nor adequate representatives due to the potentially unique

defenses and issues presented, class certification should be denied.

IV.     Plaintiffs’ Remaining Requests

        In addition to seeking class certification, Plaintiffs move to add the Estate of John F.

O’Neill as a party and to substitute Plaintiff Dorothy A. O’Neill, who has died, with Christine

O’Neill, as personal representative to the Estate of Dorothy A. O’Neill. Defendants do not

oppose those specific requests. I recommend that Court grant the motion to add John F. O’Neill



                                                  25
    Case 1:03-md-01570-GBD-SN Document 6601 Filed 01/22/21 Page 26 of 27




as a party and, pending approval by the Surrogate’s Court, see Pls. Br. at n.1, I recommend the

Court grant the motion to substitute the named individual plaintiffs.

        Should class certification be denied, Plaintiffs move in the alternative for leave to amend

the FCC to add additional plaintiffs. See Pls. Br. at n.4. To amend the FCC at this stage of the

litigation requires the consent of the opposing parties or leave of the Court. See Fed. R. Civ. P.

15(a)(2); see also Fed. R. Civ. P. 21. Leave to amend may be denied where the proposed

amendment would be futile or where it would result in prejudice to the opposing parties. Soroof

Trading Dev. Co. v. GE Microgen, Inc., 283 F.R.D. 142, 147 (S.D.N.Y. 2012). “Prejudice arises

when the amendment would ‘(i) require the opponent to expend significant additional resources

to conduct discovery and prepare for trial; (ii) significantly delay the resolution of the dispute; or

(iii) prevent the plaintiff from bringing a timely action in another jurisdiction.’” Id. (quoting

Block v. First Blood Associates, 988 F.2d 344, 350 (2d Cir.1993)).

        Here, without indication of the number or identity of the specific individuals or estates

Plaintiffs seek to add as parties to this case, the Court cannot properly assess whether leave to

amend should be granted under the standards of the Federal Rules—i.e., whether and to what

degree delay or prejudice would result. As such, I recommend denying without prejudice

Plaintiffs’ request for leave to amend the complaint. Plaintiffs should address such discrepancies

in a motion for leave to amend supported by a memorandum of law and a proposed Second

Consolidated Complaint. This will allow the O’Neill Defendants to evaluate the proposed

amendments and the Court to evaluate the effect of adding the proposed parties to the litigation

at this stage.




                                                  26
    Case 1:03-md-01570-GBD-SN Document 6601 Filed 01/22/21 Page 27 of 27




                                          CONCLUSION

       While Plaintiffs have demonstrated the Proposed Class satisfies certain elements of Rule

23, I find that Plaintiffs have failed to prove, by a preponderance of the evidence, that class

certification is proper under Rule 23. For that reason, I recommend the Court deny Plaintiffs’

Motion for Class Certification. I further recommend the Court (1) grant the motion to add John

F. O’Neill’s estate as a plaintiff; (2) grant Plaintiffs’ motion to substitute Dorothy A. O’Neill

with Christine O’Neill, as personal representative to the Estate of Dorothy A. O’Neill; and (3)

deny without prejudice Plaintiffs’ motion for leave to amend the First Consolidated Complaint.




DATED:         January 22, 2021
               New York, New York

                                *                 *                *

                      NOTICE OF PROCEDURE FOR FILING OBJECTIONS
                         TO THIS REPORT AND RECOMMENDATION

       The parties shall have fourteen days from the service of this Report and Recommendation

to file written objections pursuant to 28 U.S.C. § 636(b)(1) and Rule 72(b) of the Federal Rules

of Civil Procedure. A party may respond to another party’s objections within fourteen days after

being served with a copy. Fed. R. Civ. P. 72(b)(2). Such objections shall be filed with the Clerk

of the Court, with courtesy copies delivered to the chambers of the Honorable George B. Daniels

at the United States Courthouse, 500 Pearl Street, New York, New York 10007, and to any

opposing parties. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 6(a), 6(d), 72(b). Any requests for

an extension of time for filing objections must be addressed to Judge Daniels. The failure to file

these timely objections will result in a waiver of those objections for purposes of appeal. See 28

U.S.C. § 636(b)(1); Fed. R. Civ. P. 6(a), 6(d), 72(b); Thomas v. Arn, 474 U.S.


                                                 27
